UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedJune 30, OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (717) 733-4181 Former name, former address, and former fiscal year, if changed since last reportNot Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 10, 2010,the registrant had 2,848,852 shares of $0.20 (par) Common Stock outstanding. ENB FINANCIAL CORP INDEX TO FORM 10-Q June 30, Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2010 and 2009, and December 31, 2009 (Unaudited) 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-43 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44-46 Item 4. Controls and Procedures 47 Item 4T. Controls and Procedures 47 Part II – OTHER INFORMATION 48 Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. (Removed and Reserved) 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURE PAGE 49 EXHIBIT INDEX 50 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) June 30, December 31, June 30, 2010 2009 2009 $ $ $ ASSETS Cash and due from banks 20,335 12,396 13,541 Intererest-bearing deposits in other banks 18 51 118 Federal funds sold 3,000 4,300 - Total cash and cash equivalents 23,353 16,747 13,659 Securities available for sale (at fair value) 256,079 236,335 240,581 Loans held for sale 111 179 945 Loans (net of unearned income) 426,713 427,852 420,644 Less: Allowance for loan losses 6,413 5,912 4,447 Net loans 420,300 421,940 416,197 Premises and equipment 20,844 20,858 19,842 Regulatory stock 4,916 4,916 4,916 Bank owned life insurance 15,567 15,248 14,859 Other assets 10,675 9,729 8,147 Total assets 751,845 725,952 719,146 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing 124,260 121,665 112,295 Interest-bearing 468,242 448,278 445,187 Total deposits 592,502 569,943 557,482 Short-term borrowings - - 1,880 Long-term debt 80,000 82,500 87,000 Other liabilities 4,975 3,933 5,113 Total liabilities 677,477 656,376 651,475 Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,848,270 (Issued 2,869,557 and Outstanding 2,839,000 as of 12/31/09) (Issued 2,869,557 and Outstanding 2,833,880 as of 06/30/09) 574 574 574 Capital surplus 4,364 4,415 4,442 Retained earnings 67,368 65,613 65,213 Accumulated other comprehensive income (loss), net of tax 2,597 (258 ) (1,648 ) Less: Treasury stock at cost 21,287 shares (30,557 shares as of 12/31/09, and 35,677 shares as of 06/30/09) (535 ) (768 ) (910 ) Total stockholders' equity 74,368 69,576 67,671 Total liabilities and stockholders' equity 751,845 725,952 719,146 See Notes to the Unaudited Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statements of Income (Unaudited) Periods Ended June 30, 2010 and 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) Three Months Six Months 2010 2009 2010 2009 $ Interest and dividend income: Interest and fees on loans 5,657 5,657 11,245 11,316 Interest on securities available for sale Taxable 1,910 2,197 3,841 4,288 Tax-exempt 739 520 1,341 1,136 Interest on Federal funds sold 2 2 4 2 Dividend income 32 35 63 75 Total interest and dividend income 8,340 8,411 16,494 16,817 Interest expense: Interest on deposits 1,885 2,386 3,812 4,690 Interest on short-term borrowings - 2 1 9 Interest on long-term debt 830 968 1,713 1,931 Total interest expense 2,715 3,356 5,526 6,630 Net interest income 5,625 5,055 10,968 10,187 Provision for loan losses 450 226 900 376 Net interest income after provision for loan losses 5,175 4,829 10,068 9,811 Other income: Trust and investment services income 277 327 564 544 Service fees 578 660 1,122 1,285 Commissions 408 362 761 683 Gains on securities transactions, net 350 88 558 156 Impairment losses on securities: Impairment losses on investment securities (666 ) - (715 ) - Non-credit related losses on securities not expected to be sold in other comprehensive income before tax 611 - 611 - Net impairment losses on investment securities (55 ) - (104 ) - Gains on sale of mortgages 48 80 63 147 Earnings on bank owned life insurance 142 159 289 316 Other 51 74 227 191 Total other income 1,799 1,750 3,480 3,322 Operating expenses: Salaries and employee benefits 2,728 2,708 5,420 5,572 Occupancy 408 354 815 704 Equipment 208 210 416 417 Advertising & marketing 122 101 234 204 Computer software & data processing 396 400 759 770 Bank shares tax 191 183 382 364 Professional services 414 452 784 943 FDIC Insurance 172 299 340 716 Other 452 424 794 876 Total operating expenses 5,091 5,131 9,944 10,566 Income before income taxes 1,883 1,448 3,604 2,567 Provision for federal income taxes 233 188 486 226 Net income 1,650 1,260 3,118 2,341 Earnings per share of common stock 0.58 0.45 1.10 0.83 Cash dividends paid per share 0.24 0.31 0.48 0.62 Weighted average shares outstanding 2,843,176 2,834,073 2,841,311 2,835,506 See Notes to the Unaudited Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statements of Comprehensive Income(Unaudited) Periods Ended June 30, 2010 and 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) Three Months Six Months 2010 2009 2010 2009 $ Net income 1,650 1,260 3,118 2,341 Other comprehensive income (loss) arising during the period 1,910 851 3,872 (1,194 ) Reclassification adjustment for gains realized in income (350 ) (88 ) (558 ) (156 ) Reclassification adjustment for other-than-temporary impairment losses realized in income 55 - 104 - Other comprehensive income (loss) before tax 2,205 939 4,326 (1,038 ) Income taxes (benefit) related to comprehensive income (loss) 750 319 1,471 (353 ) Other comprehensive income (loss) 1,455 620 2,855 (685 ) Comprehensive income 3,105 1,880 5,973 1,656 See Notes to the Unaudited Consolidated Interim Financial Statements 5 Index ENB Financial Corp Consolidated Statements of Cash Flows (Unaudited) (DOLLARS IN THOUSANDS) Six Months Ended June 30, 2010 2009 $ $ Net income 3,118 2,341 Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees 590 334 Increase in interest receivable (171 ) (274 ) Increase/(decrease) in interest payable (91 ) 7 Provision for loan losses 900 376 Gains on securities transactions (558 ) (156 ) Impairment losses on securities 104 - Gains on sale of mortgages (63 ) (147 ) Loans originated for sale (483 ) (2,556 ) Proceeds from sales of loans 614 2,003 Earnings on bank-owned life insurance (289 ) (316 ) Losses on other real estate owned 34 - Depreciation of premises and equipment and amortization of software 680 626 Deferred income tax (282 ) (205 ) Decrease in prepaid federal deposit insurance 305 - Other assets and other liabilities, net (647 ) (416 ) Net cash provided by operating activities 3,761 1,617 Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments 27,126 29,105 Proceeds from sales 24,689 10,166 Purchases (67,401 ) (66,666 ) Purchase of bank-owned life insurance (30 ) (31 ) Net (increase)/decrease in loans 343 (8,805 ) Purchases of premises and equipment (530 ) (448 ) Purchase of computer software (230 ) (91 ) Net cash used in investing activities (16,033 ) (36,770 ) Cash flows from financing activities: Net increase in demand, NOW, and savings accounts 16,326 12,260 Net increase in time deposits 6,233 34,110 Net decrease in short-term borrowings - (9,920 ) Proceeds from long-term debt 7,500 7,500 Repayments of long-term debt (10,000 ) (12,500 ) Dividends paid (1,363 ) (1,757 ) Treasury stock sold 182 184 Treasury stock purchased - (457 ) Net cash provided by financing activities 18,878 29,420 Increase/(decrease) in cash and cash equivalents 6,606 (5,733 ) Cash and cash equivalents at beginning of period 16,747 19,392 Cash and cash equivalents at end of period 23,353 13,659 Supplemental disclosures of cash flow information: Interest paid 5,618 6,622 Income taxes paid 940 210 Supplemental disclosure of non-cash investing and financing activities: Net transfer of other real estate owned held for sale from loans 429 - See Notes to the Unaudited Consolidated Interim Financial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders’ equity. ENB Financial Corp (“the Corporation”) is the bank holding company for Ephrata National Bank (the “Bank”), which is a wholly-owned subsidiary of ENB Financial Corp.This Form 10-Q, for the second quarter of 2010, is reporting on the results of operations and financial condition of ENB Financial Corp. Operating results for the three and six months ended June 30, 2010, are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.For further information, refer to the consolidated financial statements and footnotes thereto included in ENB Financial Corp’s Annual Report on Form 10-K for the year ended December 31, 2009. 2.Securities Available for Sale The amortized cost and fair value of securities held at June 30, 2010, and December 31, 2009, are as follows: Gross Gross (DOLLARS IN THOUSANDS) Amortized Unrealized Unrealized Fair Cost Gains Losses Value $ June 30, 2010 U.S. treasuries & government agencies 52,051 1,683 - 53,734 Mortgage-backed securities 31,952 1,365 - 33,317 Collateralized mortgage obligations 72,294 1,285 (1 ) 73,578 Private collateralized mortgage obligations 14,171 78 (1,677 ) 12,572 Corporate bonds 11,238 326 (29 ) 11,535 Obligations of states and political subdivisions 67,438 1,331 (362 ) 68,407 Total debt securities 249,144 6,068 (2,069 ) 253,143 Marketable equity securities 3,000 - (64 ) 2,936 Total securities available for sale 252,144 6,068 (2,133 ) 256,079 December 31, 2009 U.S. treasuries & government agencies 47,018 740 (187 ) 47,571 Mortgage-backed securities 41,392 1,073 (75 ) 42,390 Collateralized mortgage obligations 53,284 947 (249 ) 53,982 Private collateralized mortgage obligations 16,568 21 (3,841 ) 12,748 Corporate bonds 12,933 436 - 13,369 Obligations of states and political subdivisions 62,531 1,310 (472 ) 63,369 Total debt securities 233,726 4,527 (4,824 ) 233,429 Marketable equity securities 3,000 - (94 ) 2,906 Total securities available for sale 236,726 4,527 (4,918 ) 236,335 The amortized cost and fair value of debt securities available for sale at June 30, 2010, by contractual maturity, are shown below.Actual maturities may differ from contractual maturities due to certain call or prepayment provisions. 7 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements CONTRACTUAL MATURITY OF DEBT SECURITIES (DOLLARS IN THOUSANDS) Amortized Cost Fair Value $ $ Due in one year or less 25,508 26,112 Due after one year through five years 93,746 96,176 Due after five years through ten years 65,763 67,549 Due after ten years 64,127 63,306 Total debt securities 249,144 253,143 Securities available for sale with a par value of $72,546,000 and $64,568,000 at June 30, 2010, and December 31, 2009, respectively, were pledged or restricted for public funds, borrowings, or other purposes as required by law.The fair value of these pledged securities was $77,047,000 at June 30, 2010, and $67,383,000 at December 31, 2009. Proceeds from active sales of securities available for sale, along with the associated gross realized gains and gross realized losses, are shown below.Realized gains and losses are computed on the basis of specific identification. PROCEEDS FROM SALES OF SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Six Months Ended June 30, 2010 2009 $ $ Proceeds from sales 24,689 10,166 Gross realized gains 591 216 Gross realized losses 33 60 SUMMARY OF GAINS AND LOSSES ON SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Six Months Ended June 30, 2010 2009 $ $ Gross realized gains 591 216 Gross realized losses 33 60 Impairment on securities 104 - Total gross realized losses 137 60 Net gains on securities 454 156 The bottom portion of the above chart shows the net gains on security transactions, including any impairment taken on securities held by the Corporation.Unlike the sale of a security, impairment is a write-down of the book value of the security which produces a loss and does not provide any proceeds.The net gain or loss from security transactions is also reflected on the Corporation’s consolidated income statements and consolidated statements of cash flows. Management evaluates all of the Corporation’s securities for other than temporary impairment (OTTI) on a periodic basis.As of June 30, 2010, three private collateralized mortgage obligations (PCMO) were considered to be other- than-temporarily impaired, and the cash flow analysis on two of these securities indicated a need to take impairment charges.These securities were written down by a cumulative total of $444,000 as of June 30, 2010.The other 8 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements security was showing projected losses within the total amount of remaining accretion, resulting in no impairment charges to this point.As of December 31, 2009, three PCMOs were considered to be other than temporarily impaired as well.These securities were written down by a cumulative total of $369,000 as of December 31, 2009.One of the impaired securities as of December 31, 2009, was sold in the second quarter of 2010 for a minimal loss of $8,000.Information pertaining to securities with gross unrealized losses at June 30, 2010, and December 31, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position follows: TEMPORARY IMPAIRMENTS OF SECURITIES (DOLLARS IN THOUSANDS) Less than 12 months More than 12 months Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses $ As of June 30, 2010 U.S. treasuries & government agencies - Mortgage-backed securities - Collateralized mortgage obligations 2,975 (1 ) - - 2,975 (1 ) Private collateralized mortgage obligations - - 11,103 (1,677 ) 11,103 (1,677 ) Corporate bonds 2,098 (29 ) - - 2,098 (29 ) Obligations of states and political subdivisions 7,358 (113 ) 7,405 (249 ) 14,763 (362 ) - - Total debt securities 12,431 (143 ) 18,508 (1,926 ) 30,939 (2,069 ) - - Marketable equity securities - - 2,936 (64 ) 2,936 (64 ) - - Total temporarily impaired securities 12,431 (143 ) 21,444 (1,990 ) 33,875 (2,133 ) As of December 31, 2009 U.S. treasuries & government agencies 14,315 (187 ) - - 14,315 (187 ) Mortgage-backed securities 9,380 (75 ) - - 9,380 (75 ) Collateralized mortgage obligations 9,737 (249 ) - - 9,737 (249 ) Private collateralized mortgage obligations - - 11,262 (3,841 ) 11,262 (3,841 ) Obligations of states and political subdivisions 6,407 (64 ) 9,451 (408 ) 15,858 (472 ) - - Total debt securities 39,839 (575 ) 20,713 (4,249 ) 60,552 (4,824 ) - - Marketable equity securities - - 2,906 (94 ) 2,906 (94 ) - - Total temporarily impaired securities 39,839 (575 ) 23,619 (4,343 ) 63,458 (4,918 ) In the debt security portfolio, there are 40 positions that are considered temporarily impaired at June 30, 2010.Of those 40 positions, three PCMOs were the only instruments considered other than temporarily impaired at June 30, The Corporation evaluates both equity and fixed maturity positions for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic and market concerns warrant such evaluation. The Corporation adopted a provision of U.S. generally accepted accounting principles which provides for the bifurcation of OTTI into two categories: (a) the amount of the total OTTI related to a decrease in cash flows expected to be collected from the debt security (the credit loss) which is recognized in earnings, and (b), the amount of total OTTI related to all other factors, which is recognized, net of taxes, as a component of accumulated other comprehensive income. The adoption of this provision has only been applicable to three of the Corporation’s PCMOs since these instruments were the only instruments management has deemed to be other-than-temporarily impaired. The Corporation recorded $55,000 of impairment in the second quarter of 2010, and $104,000 of impairment for the year-to-date period on two of the three PCMOs that were previously recognized as other-than-temporarily impaired 9 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements in 2009.The third PCMO that was impaired as of December 31, 2009, was sold at a minimal loss during the second quarter of 2010.No impairment was recorded during the first six months of 2009.The impairment on the PCMOs is a result of a deterioration of expected cash flows on these securities due to higher foreclosure and severity rates indicating expected principal losses in excess of the remaining credit protection on these instruments.Management tested the bonds and determined that it is likely all of the PCMOs will continue to pay an average of 8 constant prepayment rate (CPR) or higher.An 8 CPR speed means that eight percent of the principal would be expected to prepay in one year’s time.The average CPR speed for these two PCMOs for the second quarter of 2010 was 15 CPR; however, these speeds are expected to slow going forward.Based on the historical, current, and expected prepayment speeds, management determined that it was appropriate to take additional impairment on one PCMO in the first quarter of 2010, and additional impairment on another PCMO in the second quarter of 2010, based on expected principal losses with these securities paying at an 8 CPR going forward. The following table summarizes the cumulative roll-forward of credit losses on the Corporation’s other-than-temporarily impaired PCMOs recorded in earnings, for which a portion was also recognized as a component of other comprehensive income for the quarter ending June 30, 2010: (DOLLARS IN THOUSANDS) 2010 $ Balance as of January 1, 2010 369 Additional credit losses on debt securities for which other- than-temporary impairment was previously recognized 104 Balance as of June 30, 2010 473 The following table reflects the book value, market value, and unrealized loss as of June 30, 2010, on the two PCMO securities held which had impairment taken in 2010.The values shown are after the Corporation recorded year-to-date impairment charges of $104,000 through June 30, 2010.The $104,000 is deemed to be a credit loss and is the amount that management expects the principal loss will be by the time these three securities mature.The remaining $611,000 of unrealized losses is deemed to be a market value loss that is considered temporary.Prior to the impairment charge, these two securities had unrealized losses of SECURITY IMPAIRMENT CHARGES (DOLLARS IN THOUSANDS) Year-to-Date As of June 30, 2010 2010 Book Market Unrealized Impairment Value Value Loss Charge $ Private collateralized mortgage obligations 4,341 3,730 (611 ) (104 ) Recent market conditions throughout the financial sector have made the evaluation regarding the possible impairment of PCMOs difficult to fully determine given the volatility of their pricing, based not only on interest rate changes, but collateral uncertainty as well.The Corporation’s MBS and CMO holdings are backed by the U.S. government, and therefore, experience significantly less volatility and uncertainty than the PCMO securities.The Corporation’s PCMO holdings make up a minority of the total MBS, CMO, and PCMO securities held.As of June 30, 2010, on an amortized cost basis, PCMOs accounted for approximately 12.0% of the Corporation’s total MBS, CMO, and PCMO holdings, compared to 14.8% as of December 31, 2009.As of June 30, 2010, six PCMOs were held with two of the six rated AAA by either Moody’s or S&P.The remaining four securities were rated below investment grade.Impairment charges, as detailed above, were taken on two of these securities during 2010.Management conducts impairment analysis on a quarterly basis and currently has no plans to sell these securities as cash flow analysis performed under severe stress testing does not indicate a need to take impairment on the remaining bonds. Management has concluded that, as of June 30, 2010, the unrealized losses outlined in the above table represent temporary declines.The Corporation does not intend to sell, and does not believe it will be required to sell these securities before recovery of their cost basis, which may be at maturity. 10 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 3.Fair Value Presentation U.S. generally accepted accounting principles establish a hierarchal disclosure framework associated with the level of observable pricing utilized in measuring assets and liabilities at fair value. The three broad levels defined by the hierarchy are as follows: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date.The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair-valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no observable pricing as of the reported date.These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following tables present the assets reported on the consolidated balance sheets at their fair value as of June 30, 2010, December 31, 2009, and June 30, 2009, by level within the fair value hierarchy.As required by U.S. generally accepted accounting principles, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair Value Measurements: (DOLLARS IN THOUSANDS) June 30, 2010 Level I Level II Level III Total U.S. treasuries & government agencies $ - $ 53,734 $ - $ 53,734 Mortgage-backed securities - 33,317 - 33,317 Collateralized mortgage obligations - 73,578 - 73,578 Private collateralized mortgage obligations - 12,572 - 12,572 Corporate debt securities - 11,535 - 11,535 Obligations of states and political subdivisions - 68,407 - 68,407 Equity securities 2,936 - - 2,936 Total securities $ 2,936 $ 253,143 $ - $ 256,079 On June 30, 2010, the Corporation held no securities valued using level III inputs.All of the Corporation’s debt instruments were valued using level II inputs, where quoted prices are available and observable, but not necessarily quotes on identical securities traded in active markets on a daily basis.The Corporation’s CRA fund investments are fair valued utilizing level I inputs because the funds have their own quoted prices in an active market.As of June 30, 2010, the CRA fund investments had a $3,000,000 book value with a fair market value of $2,936,000. 11 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements Fair Value Measurements: (DOLLARS IN THOUSANDS) December 31, 2009 Level I Level II Level III Total U.S. treasuries & government agencies $ - $ 47,571 $ - $ 47,571 Mortgage-backed securities - 42,390 - 42,390 Collateralized mortgage obligations - 53,982 - 53,982 Private collateralized mortgage obligations - 12,748 - 12,748 Corporate debt securities - 13,369 - 13,369 Obligations of states and political subdivisions - 63,369 - 63,369 Equity securities 2,906 - - 2,906 Total securities $ 2,906 $ 233,429 $ - $ 236,335 On December 31, 2009, the Corporation held no securities valued using level III inputs.All of the Corporation’s debt instruments were valued using level II inputs, where quoted prices are available and observable but not necessarily quotes on identical securities traded in active markets on a daily basis.As of December 31, 2009, the Corporation’s CRA fund investments had a book value of $3,000,000 and a fair market value of $2,906,000 utilizing level I pricing. Fair Value Measurements: (DOLLARS IN THOUSANDS) June 30, 2009 Level I Level II Level III Total U.S. treasuries & government agencies $ - $ 54,122 $ - $ 54,122 Mortgage-backed securities - 51,698 - 51,698 Collateralized mortgage obligations - 47,691 - 47,691 Private collateralized mortgage obligations - 11,546 2,873 14,419 Corporate debt securities - 16,135 - 16,135 Obligations of states and political subdivisions - 53,629 - 53,629 Equity securities 2,887 - - 2,887 Total securities $ 2,887 $ 234,821 $ 2,873 $ 240,581 On June 30, 2009, the Corporation held one private label bond that was valued using level III inputs due to the limited reliable observable inputs for this security.The security had a book value of $3,527,000 with a fair market value of $2,873,000 using level III inputs.As of June 30, 2009, the Corporation’s CRA fund investments had a book value of $3,000,000 and a fair market value of $2,887,000 utilizing level I pricing. Financial instruments are considered level III when their values are determined using pricing models, discounted cash flow methodologies, or similar techniques, and at least one significant model assumption or input is unobservable.In addition to these unobservable inputs, the valuation models for level III financial instruments typically also rely on a number of inputs that are readily observable either directly or indirectly.Level III financial instruments also include those for which the determination of fair value requires significant management judgment or estimation.There were no level III securities as of June 30, 2010, or December 31, 2009. The following tables present the assets measured on a nonrecurring basis on the consolidated balance sheets at their fair value as of June 30, 2010, December 31, 2009, and June 30, 2009, by level within the fair value hierarchy: 12 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements (DOLLARS IN THOUSANDS) June 30, 2010 Level I Level II Level III Total Assets: Impaired Loans $ - $ - $ 6,361 $ 6,361 OREO 914 - - 914 Total $ 914 $ - $ 6,361 $ 7,275 December 31, 2009 Level I Level II Level III Total Assets: Impaired Loans $ - $ - $ 6,804 $ 6,804 OREO 520 - - 520 Total $ 520 $ - $ 6,804 $ 7,324 June 30, 2009 Level I Level II Level III Total Assets: Impaired Loans $ - $ - $ 2,833 $ 2,833 OREO 520 - - 520 Total $ 520 $ - $ 2,833 $ 3,353 The
